       Case 3:19-cv-05370-EMC Document 106 Filed 06/17/21 Page 1 of 2



 1   JANE WANG
     6146 Bollinger Road #472
 2   San Jose, CA 95129
     Telephone: (408) 673-1820
 3   Email: jzw96@hotmail.com
 4   PLAINTIFF, IN PRO SE
 5   MICHAEL J. CHRISTIAN (SBN 173727)
     SHANE R. LARSEN (SBN 283966)
 6   JACKSON LEWIS P.C.
     400 Capitol Mall, Suite 1600
 7   Sacramento, California 95814
     Telephone:     (916) 341-0404
 8   Facsimile:     (916) 341-0141
     Email: michael.christian@jacksonlewis.com
 9          shane.larsen@jacksonlewis.com
10   Attorneys for Defendants
     CITY OF CLEARLAKE, GREG FOLSOM
11   and DOUG HERREN

12
                                        UNITED STATES DISTRICT COURT
13
                                     NORTHERN DISTRICT OF CALIFORNIA
14

15   JANE WANG,                                            CASE NO. 3:19-CV-05370-EMC
                       Plaintiff,
16
                                                           JOINT STIPULATION OF DISMISSAL
              v.                                           WITH PREJUDICE
17
     CITY OF CLEAR LAKE, GREG FOLSOM, and
18   DOUG HERRON,
19                                                         Complaint Filed: August 27, 2019
                       Defendants.                         FAC Filed: December 4, 2019
20

21            Plaintiff JANE WANG and Defendants CITY OF CLEARLAKE, GREG FOLSOM and

22   DOUG HERREN by and through their undersigned counsel and pursuant to Rule 41(a)(1)(A)(ii)

23   of the Federal Rules of Civil Procedure, hereby stipulate to voluntarily dismiss the entire Action

24   and any and all claims by Plaintiff against Defendants with prejudice. Each party shall bear their

25   own attorneys' fees and costs.

26   ///

27   ///

28   ///
                                                       1
                                                                           Jane Wang v. City of Clearlake, et al.
     Joint Stipulation of Dismissal with Prejudice                              Case No. 3:19-CV-05370-EMC
       Case 3:19-cv-05370-EMC Document 106 Filed 06/17/21 Page 2 of 2



 1             IT IS SO STIPULATED.
 2   Dated: June 16 2021                                     PLAINTIFF JANE WANG, in Pro Se
 3                                                           By: /s/ Jane Wang   [as auth. on 6.3.21]
                                                                JANE WANG
 4
     Dated: June 16, 2021                                    JACKSON LEWIS P.C.
 5
                                                             By: /s/ Michael J. Christian
 6
                                                                MICHAEL J. CHRISTIAN
                                                                SHANE R. LARSEN
 7                                                           Attorneys for Defendants
                       ISTRIC                                CITY OF CLEARLAKE, GREG FOLSOM
                   ES D
 8
                  T          TC                              and DOUG HERREN
 9              TA
                     June 17, 2021
                                           O
            S




                                            U
          ED




                                             RT
10
                          VED
      UNIT




11                   APPRO
                                                     R NIA


12
                                            n
                                    M. Che
       NO




                            dward
                    Judge E
                                                    FO




13
        RT




                                                LI




14             ER
           H




                                             A




                    N                           C
                                      F
15                      D IS T IC T O
                              R
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 2
                                                                                  Jane Wang v. City of Clearlake, et al.
     Joint Stipulation of Dismissal with Prejudice                                     Case No. 3:19-CV-05370-EMC
